Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 15, 2017

The Court of Appeals hereby passes the following order:

A17A1272. RICHARD J. MARTIN v. THE STATE.

      Richard J. Martin pled guilty to disorderly conduct, and the trial court entered
its disposition on November 2, 2016. On December 6, 2016, Martin, proceeding pro
se, filed a notice of appeal to this Court. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Martin’s notice of appeal is untimely, as it
was filed 34 days after entry of the disposition he seeks to appeal. Consequently, this
appeal is hereby DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/15/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.